Citation Nr: 0615551	
Decision Date: 05/26/06    Archive Date: 06/06/06	

DOCKET NO.  03-18 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from June to September 
1946, and from July 1947 to April 1948.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for a back disorder.  
In February 2004, the Board found that new and material 
evidence had been submitted, reopened the claim, and remanded 
for additional evidentiary development including the 
collection of additional evidence and the conduct of VA 
examination with request for opinions.  Attempts were made to 
obtain additional evidence and the veteran was provided the 
requested examination, and the case is now ready for 
appellate review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was clearly noted to have the musculoskeletal 
defect of spinal kyphosis prior to each of his two 
enlistments in June 1946 and July 1947, so the presumption of 
sound condition with respect to such defect is thereby 
rebutted. 

3.  The veteran's chronic adolescent epiphysitis of the 
thoracic and lumbar spine with kyphosis and scoliosis is a 
congenital and/or developmental defect and not a disability 
for VA compensation purposes.

4.  The veteran's developmental/congenital chronic adolescent 
epiphysitis, kyphosis and scoliosis of the thoracic and 
lumbar spines became symptomatic on use during service, but 
the evidence on file clearly and convincingly shows that this 
developmental/congenital defect was not permanently increased 
in severity or aggravated during service.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 1153, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 4.9 (2005); 
VAOPGCPREC 82-90.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran received formal VCAA notice in November 2002, 
prior to the issuance of the adverse rating decision now on 
appeal in January 2003.  This notification informed the 
veteran of the evidence necessary to substantiate his claim, 
the evidence he was responsible to submit, the evidence VA 
would collect on his behalf, and advised he submit any 
relevant evidence in his possession.  The veteran was 
subsequently provided additional formal VCAA notice in July 
2004.  The veteran was provided the regulatory implementation 
of VCAA, and the laws and regulations governing the 
adjudication of his claim, in statements of the case issued 
in May 2003, and February and October 2005.    

All known available evidence has been collected for review.  
The veteran's service medical records and records of the 
veteran's private treatment have been collected for review.  
The veteran was provided a VA examination which is adequate 
for rating purposes.  The July 2004 VA examination on file 
included opinions requested by the Board consistent with VCAA 
at 38 U.S.C.A. § 5103A(d).  In March 2005, the veteran wrote 
that he had no additional evidence to submit in support of 
his claim.  

The Board notes that, in pressing his claim, the veteran has 
argued that he incurred a back injury in a motor vehicle 
accident during service, but that records of treatment for 
such injury are notably absent from the service medical 
records on file.  It is clear that multiple requests for all 
service medical records are included in the claims folder, 
and it does not appear that there is any reasonable 
possibility that any additional service medical records are 
available for review.  The Board finds that VCAA is satisfied 
in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury either incurred or 
aggravated in line of active military duty.  38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303.  Service connection may also 
be granted for certain specified diseases, including 
arthritis, which became manifest to a compensable degree 
within one year after service separation.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted.  
38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Congenital or development defects are not diseases or 
injuries for VA disability compensation purposes.  38 C.F.R. 
§§ 3.303, 4.9.  However, although a congenital or 
developmental defect may not be service connected as not 
considered a disease or injury for VA compensation purposes, 
a defect may be aggravated during service if subject to 
superimposed disease or injury during service resulting in a 
permanent worsening or aggravation of the underlying defect.  
See VAOPGCPREC 82-90.

Analysis:  The veteran's physical examination for enlistment 
for his first period of service in June 1946 clearly 
documents the musculoskeletal defect of kyphosis (an 
abnormally increased convexity in the curvature of the 
spine).  One month after enlistment in July 1946, the veteran 
complained of back pain.  Examination and X-ray study 
resulted in findings of marked kyphosis, epiphysitis, and 
scoliosis.  There is no indication in these records that the 
veteran sustained any form of injury or trauma to his back.  
The veteran was subsequently separated from service in 
September 1946 because he was found to be underage at 16.  

The veteran subsequently enlisted into service again in July 
1947, and again the physical examination for enlistment 
clearly noted the musculoskeletal defect of kyphosis.  In 
January 1948, the veteran complained of back pain.  He stated 
that he had an accident nearly two years ago and that since 
this time he had symptoms in the area of about the fourth to 
the eighth thoracic vertebrae.  In February 1948, the veteran 
was seen at the 183rd General Hospital for evaluation, and 
the diagnoses were epiphysitis, adolescent, thoracic and 
lumbar spines, chronic, and kyphosis, and organic scoliosis 
of the thoracic and lumbar spines secondary to adolescent 
epiphysitis.  Records of evaluation note that the veteran's 
military occupation had been clerk (and this is confirmed in 
service personnel records).  These records document that the 
veteran reported first remembering back pain when 10 years of 
age.  He had a burning pain between his shoulders which was 
not treated.  It was noted that he had always had some pain; 
however, it was increasing.  He had never been able to do 
hard work, or lifting.  The veteran reported that ever since 
he was a child he had been told that he was a "humpback" 
(quotes in original) and that he had had a curve in his 
spine.  

March 1948 X-ray studies of the spine confirmed earlier 
studies of both kyphosis and scoliosis with "marked 
disturbance of the intervertebral spaces in the area of 
involvement with marked irregularity in the calcification of 
the vertebral epiphyses."  Additionally stated was that the 
"findings are those of a severe degree of osteochondritis 
dorsalis juvenilis (Schyermann's disease)."  There was marked 
muscle spasm.    Physical examination showed asymmetry of the 
thorax with prominence on the right side of the chest 
anteriorly, and on the left side of the chest posteriorly.  
There was marked kyphosis of the lower thoracic region, and 
right thoracic left lumbar scoliosis with rotation of the 
spine to the right.  X-ray studies additionally revealed 
changes suggestive of adolescent epiphysitis, as well as the 
kyphosis and scoliosis.  The examining physician clearly 
documented that this condition "EPTS" (existed prior to 
service).  X-ray studies confirmed a 2-centimeter lateral 
curvature, marked scoliosis of the thoracic vertebrae with 
concavity to the right at the eighth thoracic vertebra.  Also 
revealed was kyphosis in the thoracic vertebrae with the apex 
at the sixth and seventh vertebrae with wedging of the 5th, 
6th, 7th, 8th, and 9th centra with roughening of the margins 
of the centra.

Other records document that the 17-year-old veteran had 
commenced having back pain 8 or 9 years earlier which had 
been recurrent ever since.  In June 1946, he enlisted under 
false pretenses and had some trouble with his back but was 
discharged in September 1946 for being underage.  In July 
1947, he reenlisted and again began having back pain, but he 
stated that during the time he was out of the Army between 
enlistments "he strained his back when he attempted to lift a 
500 lb. weight."  The veteran remained hospitalized for 
evaluation for a lengthy period, and none of these records 
contain any reference to a motor vehicle accident which was 
incurred during his second enlistment, and prior to this 
hospitalization.  

The veteran was subsequently referred for a review of his 
case by a board of medical officers.  In April 1948, this 
board of three service physicians concluded that the 
veteran's epiphysitis, adolescent, chronic, thoracic and 
lumbar spine with kyphosis and scoliosis rendered the veteran 
unfit for further service and recommended immediate 
discharge.  These three service physicians unanimously found 
that these diagnoses existed prior to service and that these 
diagnoses were not aggravated by active service.  The veteran 
was separated accordingly.

In the veteran's initial application for VA compensation or 
pension received in the same month he was separated from 
service in April 1948, he wrote that he had injured his back 
"in civilian life lifting 500 lb. carbine drum."  The RO 
denied this claim in April 1948 because the veteran's 
congenital/developmental defects of the back were not 
disabilities within the meaning of VA disability 
compensation.  

In November 1949, in an application for VA outpatient 
treatment, the veteran wrote that he had back trouble and 
that he had strained his back in Pennsylvania in "1941," but 
that his back strain was aggravated by service.  In December 
1949, the veteran wrote in an affidavit that he "did have a 
back injury before entering service," but that it did not 
bother him when he first enlisted in June 1946, but he felt 
that it was aggravated during basic training because he 
reported "about every other day summer of 1946" to the 
station hospital for treatment.  He felt his back was further 
aggravated during his second enlistment.  He stated that 
"toward the end of 1947 while he was stationed in Alaska" he 
was involved in a motor vehicle accident and that this 
increased the severity of his back problem.  In March 1950, 
the veteran wrote that "at the time of the jeep accident in 
Alaska, in January 1948," his back disorder was aggravated.  
He stated that this motor vehicle accident would have been 
documented.  The claim was again denied by the RO in March 
1950.

In attempting to reopen this claim in 2002, the veteran 
submitted the report of a private MRI which was interpreted 
as revealing disc herniation at the L4-L5 level, compromising 
the L5 root, narrowing of the spinal canal at L4-L5, L3-L4, 
and L5-S1 levels, most marked at L5-S1.

In December 2002, the veteran wrote that he had never 
previously filed a claim for VA disability compensation.  He 
again wrote that he was involved in a motor vehicle accident 
which resulted in his hospitalization and discharge.  In his 
June 2003 substantive appeal, the veteran reported that he 
had been involved in a motor vehicle accident on 
"2/[redacted]/1948."

In July 2004, the veteran reported for a VA orthopedic 
examination which included a review of his claims folder.  
This report of examination includes an extensive discussion 
of the veteran's service medical records which will not be 
restated.  The veteran reported wearing a back brace on and 
off in the years after service, but that he had no further 
treatment following service until 2002, when he woke up with 
significant low back pain.  It was reported that the veteran 
"did not have any doctors' visits or X-rays done between the 
years of 1948 when he was discharged and the year 2002."  

The veteran's complaints of pain upon examination were in the 
right low back region.  He walked with a stiff low back with 
a thoracic kyphosis and scoliosis with leaning to the right 
which was prominent during gait progression.  He had a 
prominent left thoracic kyphosis and left convex thoracic 
scoliosis which was mild.  There was pain with palpation in 
the area of what appeared to be muscle spasm/tightness of the 
musculature in the right lumbar spine.  This was roughly in 
the upper lumbar region.  The most recent findings on private 
MRI in 2002 were discussed.  With respect to opinions 
requested, this physician reported that, although there was 
some aggravation of the condition in service, this was not 
considered to be a permanent aggravation in relation to the 
epiphysitis, adolescent chronic kyphosis and scoliosis of the 
thoracic and lumbar spine.  He further reported that he could 
only speculate what the natural progress of the veteran's 
condition might have been from the 1940's until present.

The developmental congenital musculoskeletal defect of 
kyphosis was clearly noted upon enlistment examinations 
performed in both June 1946 for the veteran's first 
enlistment of three months, and again in July 1947 for the 
veteran's second enlistment of some nine months.  
Accordingly, the presumption of sound condition is rebutted.  
A preponderance of the evidence, indeed clear and 
unmistakable evidence, indicates that the findings of 
adolescent chronic thoracic and lumbar spine epiphysitis, 
kyphosis and organic scoliosis of the thoracic and lumbar 
spine were congenital/developmental defects of the veteran's 
back, which existed long prior to either service enlistment 
and such developmental/congenital defects are not considered 
disabilities for VA compensation purposes.  38 C.F.R. §§ 
3.303, 4.9.  

The more complex question presented in this appeal is whether 
the veteran's preexisting developmental/congenital defects 
were aggravated or permanently increased in severity during 
service.  The Board finds that the evidence on file clearly 
and unmistakably demonstrates that there was no permanent 
increase in severity of these preexisting developmental 
defects during service.  There are a considerable quantity of 
service medical records with respect to the veteran's back, 
and it is noteworthy that no records from either of the 
veteran's enlistments documents any significant acute trauma 
or superimposed injury to the veteran's back during service.  
Instead, the evidence demonstrates that the veteran's 
preexisting congenital/developmental defects of the spine 
became symptomatic on use during service, but that there was 
no permanent increase in severity of the overall degree of 
disability.  It must be noted that a board of three service 
physicians during the veteran's second enlistment 
specifically addressed this issue and they unanimously found 
that the veteran's preexisting developmental/congenital 
spinal defects were not aggravated during active military 
service.  This conclusion is also supported upon current VA 
examination with review of the entire clinical history 
conducted in July 2004.

The Board notes that the veteran strenuously argued during 
this appeal that he was injured in a motor vehicle accident 
during service, and that this significant acute trauma did 
aggravate his preexisting back disorder.  In December 1949, 
he wrote that this motor vehicle accident occurred in late 
1947.  In March 1950, the veteran wrote that the injury 
occurred in January 1948.  More recently, the veteran has 
written that this injury occurred in mid-February 1948.  
There are no objective records, however, documenting either 
the accident itself or treatment for such injuries.  However, 
there are a significant quantity of service medical records 
commencing in January 1948, and reflecting that the veteran 
was hospitalized in February 1948 for evaluation of his 
congenital/developmental spinal defects, and it is noteworthy 
that none of these records make any reference to any 
complaints by the veteran or findings by examination or 
diagnostic study which are reflective of a motor vehicle 
accident or any other acute trauma to the veteran's low back.

On the other hand, at the time of the veteran's initial claim 
for VA disability compensation in April 1948, he clearly 
reported that he injured his back in civilian life lifting a 
500-pound carbine drum.  Hospital treatment records during 
service in April 1948 again include the veteran's own report 
of having injured his back by attempting to lift a 500-pound 
weight during the period that he was between enlistments, 
which would have been sometime between September 1946 and 
July 1947.  The veteran's December 1949 sworn statement also 
reported that he did have a back injury before entering 
service.  The veteran's December 1949 application for 
outpatient treatment reported that he strained his back in 
Pennsylvania in 1941.

The evidence on file clearly and convincingly demonstrates 
that the veteran had developmental/congenital defects of the 
thoracic and lumbar spine before he entered service.  These 
defects were noted on both enlistment examinations and the 
presumption of sound condition is rebutted.  There is an 
absence of competent clinical or other objective evidence 
which demonstrates any acute trauma or injury during either 
enlistment, or any permanent increase in severity during 
either enlistment.  Fairly extensive service medical records 
documenting the veteran's care and evaluation during his 
second enlistment are not reflective of any acute injury or 
trauma at any time during service and a board of three 
service physicians specifically found no aggravation during 
the veteran's second longer enlistment.  

The objective evidence on file only shows that the veteran's 
preexisting developmental/congenital spinal defects became 
symptomatic during service and the veteran was separated 
because his spinal defects were inconsistent with military 
service.  A finding of no aggravation during service is also 
strongly supported by the fact that the veteran reported at 
VA examination in July 2004 that he had never sought or 
required treatment for his back at any time from 1948 until 
2002 (other than the periodic wearing of a back brace), a 
period of some 54 years.  

Finally, the only clinical evidence submitted by the veteran 
in support of his current claim was the report of a private 
MRI study conducted in 2002 which demonstrated lumbar disc 
herniation at L4-L5 with narrowing of all intervertebral disc 
spaces from L3 through S1.  It is noteworthy that service 
medical records principally contain evaluation with respect 
to congenital/developmental defects and pain in the area of 
the mid/thoracic spine.  No particular low back complaints 
are documented at any time during service.  The Board can 
only conclude that the recent findings of lumbar spine disc 
disease is a result of the natural progress of the veteran's 
congenital/developmental spine defects, and/or a lifetime of 
civilian employment, and part of the natural aging process, 
all of which are shown to be unrelated to any incident, 
injury or disease of active military service.


ORDER

Entitlement to service connection for a back disorder is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


